DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant’s response filed on 11/30/2020. Claim 1 is amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 14-15, the recitation “the slider mechanism includes at least one thrust rod….and movable back and forth” is indefinite and vague.  It’s not clear which direction the thrust rod is moving back and forth. For the purpose of examination the examiner interprets that the thrust rod is moving back and forth in the second direction, but this should be clarified in the claim language.
Regarding Claim 1, lines 27-28 recite “configured such that it is possible to transfer forces that are effect in first and second direction.” The claim is indefinite and ([0006], [0017], specification).
Regarding claim 1, line 32, recites the limitation “a first slider element.”  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the applicant is referring to the same slider mechanism as recited previously in the claim or a different one. For the purpose of examination the examiner interpret the first slider mechanism is same as recited previously.
Claims 2-14 are rejected because they depend from indefinite claim 1.

Response to Arguments
Applicant's arguments filed on 11/30/2020 with respect to claim 1, have been fully considered but they are not persuasive. 

Applicant admitted that the limitation re: the amendment “ at least one thrust rod has at least one thrust element, and wherein the at least one thrust element connects to a thrust element guide that is disposed at an angle relative to the second direction, wherein the thrust element guide has at least two sloped guide surfaces “ ([0027]-[0077]), is taught by  Kietel reference (US 20150014887). 
Applicant argues that claimed invention RP-363 8 KDE/KMWincludes an actuating device that includes a reciprocating device for moving the support plate in the first direction relative to the hot runner manifold. The reciprocating device includes a slider mechanism with sloped guide surfaces (see, for example, FIG. 4 of the claimed invention). 
Examiner take a note that the actuating drive-12 engages at the cross bar 16. The thrust rods 14, 15 are in drive connection with the support plate 11 via a reciprocating apparatus ([0075]-[0079]) for moving the support plate in the first direction relative to the hot runner manifold (Figure 1, first direction-87). Applicant did not clarify how the claimed invention is different from the prior art in regard to the above argument.
Further, applicant disagree that the slope of the guide surface is configured to transfer forces in the first direction and third direction. As per the operating principle of the slider mechanism with the sloped guide surfaces in the claimed invention differs from the operating principle of Keitel. Keitel teaches ball screws as a motion converter device which is not a slider mechanism with sloped guide surface as required in the claimed invention.
The claim limitation requires “slope of the guide surface is configured to transfer forces in the first direction and third direction”.  Keitel discloses that “the sliding mechanism and the motion converter device exhibiting the inclined planes enable a mechanically stable or rigid drive connection between the actuating drive and the support plate, the linear movement produced by means of the actuating drive can be transmitted uniformly to the individual motion converter devices and from these to the spaced-apart positions of the support plate” (Figure 6, [0013]). The sliding mechanism comprising the thrust rods-14/15 and the thrust guide (dove tail) -17/18 with the sloped 
For claims 9-10, 13-14 a new rejection is made in view of Keitel et. al. (US 20150014887) Gellert et. al. (US 6113381).
                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keitel et.al.(US 20150014887).
Regarding claim 1, Kietel discloses  an actuating device for adjusting at least one valve needle of an injection molding apparatus with a hot runner manifold that has disposed thereon at least one hot runner nozzle with at least one valve needle that extends there-through and by which the flow of a melt through the hot runner nozzle is controllable (Figure 2, [0006], [0012]), including a support plate that is connected to at least one valve needle that is movable back and forth relative to the hot runner manifold in a first direction parallel to the actuation direction of the valve needles (Figure2, [0075], support plate-11), and a reciprocating device for moving the support plate in the first direction relative to the hot runner manifold (Figure 1, [0075], first direction-87), wherein the reciprocating device includes a slider mechanism and an actuation drive that is connected to a trigger device for generating linear movement ([0036], [0079], the slider mechanism includes at least one thrust rod that is disposed (Figure 5, [0077],  thrust rod-14/15), relative to the first direction , in an angled second direction and movable back and forth ([0080], [0081]), the at least one thrust rod has at least one thrust element ([0027], Figure 5, stationary plate 5,6 interconnected to thrust rod 14/15) with a thrust element guide that is disposed at an angle relative to the second ([0027]); the thrust element guide has at least two sloped guide surfaces ([0077], dovetail guide-17,18); the support plate, in the area of each thrust element-5/6, there is disposed a first slider element with a first slider element guide ([0077]), which is disposed at an angle, corresponding to the thrust element 15Attorney Docket No. 63248US01 (0088-2018-US) guide, relative to the second direction (Figure 2, [0013], second direction-13), and having at least two sloped guide surfaces according to the thrust element guide ([0079], the support plate is connected to the reciprocating device via the drive mechanism to move the support plate ([0027]), thrust element-5,6  first slider element -14  comprising the thrust rods, dovetail guide-17 with two surfaces); the thrust element and the first slider element are movable relative to each other along the respective guide surfaces (Figure 2, [0013]), and the torques that are in effect on the support plate by the respective guide ([0027],[0086] Figure 2,  the support plate-11 comprises a torque generating structure-59), and wherein one thrust element, respectively, acts in conjunction with a first slider element, whereby a movement of the thrust rod in the second direction moves the support plate in the first direction ([0104]). Keitel did not explicit mention that the slope of the guide surfaces is configured such that it is possible to transfer forces that are in effect in the first direction and a third direction. However,  Keitel disclosed in para, (0076], [0077],[0085]), “the motion converter devices 23, 24, 25, 26 part of the sliding mechanism deflect the translational motion of the thrust rods 14, 15 by 90.degree”, third direction could be  the axial direction transverse to the second/sliding direction 13), which is also transverse to the first and second direction.
2, Keitel discloses that slider mechanism has at least one thrust rod guide disposed on the thrust rod to guide the thrust rod in the second direction ([0077], thrust rod guide-17/18 guide the thrust rod-14/15 displaceable back and forth in the second/sliding direction).
	Regarding Claim 3, Keitel discloses the thrust rod guide has at least two guide surfaces that are sloped toward each other and by which forces that are in effect in the first direction and in the third direction as well as torques that are in effect on the support plate are transferable (Figure 6, [0023], dovetail guide-17,18, rotary element 19, [0023]: “The recirculating ball spindles are then screwed to the support plate by the screws and/or screw nuts, whereby the screws and/or screw nuts are preferably tightened at a predetermined torque. The centering means are preferably designed such that all the torque acting on the recirculating ball spindles upon tightening the screws and/or screw nuts is wholly applied to the support plate”).
	Regarding Claim 4, Keitel discloses wherein the slider mechanism has at least one second slider element, respectively, that is disposed opposite the thrust rod guide, which is disposed on the at 16Attorney Docket No. 63248US01 (0088-2018-US) least one thrust rod, with a second slider element guide that is disposed in the second direction having at least two sloped guide surfaces (Figure 6), 
corresponding to the guide surfaces of the thrust rod guide, wherein the thrust rod and the second slider element are movable relative to each other along the respective guide surfaces ([0076]-[0077]), 
(as explained in Claim 3).
	Regarding Claim 5, wherein the at least two guide surfaces that are sloped toward each other are disposed relative to each other substantially orthogonally (two dovetail guides 17-18 are not explicitly disclosed to be orthogonal but  it’s known to person of ordinary skilled that dovetail joints could be perpendicular).
	Regarding claim 6 , Keitel discloses that thrust rod guide-(17/18) and the second slider element guide each have four guide surfaces (Figure 6, slider element-15 has four guide surfaces-18), wherein at least two guide surfaces each are disposed sloping toward each other (Figure 6, dovetail guides-18).
	Regarding claim 7, Keitel discloses that the slider mechanism has at least two thrust rods-(14/15), which are connected to each other and disposed parallel relative to each other (Figure 6).
	Regarding claim 8, Kietel discloses roller bearings -29 between the guide surfaces that are sloped toward each other of the thrust rod guide and the second slider element guide (Figure 6, [0086], thrust rod guide-18, second slider element-15.
	Regarding claim 11, Keitel discloses that thrust element guide (Figure 5, 5-6), first slider element guide (Figure 6, first slider element guide-17), thrust rod guide (17/18) and the second slider element guide each have four guide surfaces (Figure 6, second slider element-15 has four guide surfaces-18).
	Regarding claim 12, Kietel discloses roller bearings (29) between the guide surfaces that are sloped toward each other of the thrust rod guide and the first slider (Figure 6, [0086], thrust rod guide-17, first slider element-14) and surfaces that are sloped toward each other of the thrust rod guide and the second slider element guide (Figure 6, [0086], thrust rod guide-18, second slider element-15).

Claims 9-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keitel et. al. (US 20150014887) in view of Gellert et.al. (US 6113381).
	Regarding claims 9 and 13 Kietel discloses roller bearings -29 between the guide surfaces that are sloped toward each other of the thrust rod guide and the second slider element guide (Figure 6, [0086], thrust rod guide-18, second slider element-15) but did not discloses that the roller body is disposed circumferentially in a groove disposed in the first slider element. In the same field of endeavor pertaining to the art of actuating mechanism, Gellert discloses, the slide blocks-136 are disposed in the groove-134 of the actuation actuation bar/first sliding element (col 3, line 56-62, Figure 4,5).
	It would be obvious at the time of applicant’s invention was made to modify the roller bearings/body of Keitel with the teaching of a groove in the slider elements taught by Gellert  for simultaneously and accurately positioning the device during injection cycle ( abstract, Gellert).
	Regarding claims 10 and 14, Kietel discloses roller bearings -29 between the guide surfaces that are sloped toward each other of the thrust rod guide and the second slider element guide (Figure 6, [0086], thrust rod guide-18, second slider element-15) but did not discloses that the roller body is disposed circumferentially in a groove disposed in the second slider element. In the same field of endeavor pertaining to the (col 3, line 56-62, Figure 4,5).
	It would be obvious at the time of applicant’s invention was made to modify the roller bearings/body of Keitel with the teaching of a groove in the slider elements taught by Gellert  for simultaneously and accurately positioning the device during injection cycle ( abstract, Gellert).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/MARC C HOWELL/Primary Examiner, Art Unit 1774